DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an object beamformer unit” and “data processing unit” in claims 1-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 27-28, 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “with respect to a model of the object…” in lines 11-12.  Claim language does not definitely convey  what the “respect to a model” means and it is not understood what is meant by this.  There is no mention of how this model is related to the claimed system in any way and how beamforming is related to this model. The model has to be related to the system in some way that any combination using function related to this model can be made as claimed.  
Claim 1 recites the limitation "the coordinate system”" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  
	Claims 2-21 depend on claim 1 and are rejected for same reasons as above.
Claims 27, 29 recites the limitation "the model of the object" in lines 3-4 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claims.  
Claim 28 depend on claim 27 and are rejected for same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, 21-22, 25-28, 30 rejected under 35 U.S.C. 103 as being unpatentable over Kruse [WO 2019084526 A1] in view of Levy [US 20190307427 A1].
As per claim 1, Kruse teaches a synthetic aperture acoustic imaging system (Kruse Fig 4, ¶0012), comprising: 
an array of different acoustic transducer devices at different locations around a target object and configured to transmit, receive, and/or transmit and receive acoustic signals at an object (Kruse Fig 13, ¶0022, ¶0063)
to effectuate a synthetic aperture of the acoustic imaging system with the object wherein the acoustic signals include transmitted acoustic signals and received acoustic echoes returned from the object  (Kruse ¶0098 “multiple transducer segments that forms a synthetic transmit aperture beam from multiple transmitting positions…In some implementations, different transducer elements on the transducer segments can be selected to form the receive array to receive the returned acoustic waveforms corresponding to the transmitted acoustic waveform (formed based on the individual, mutually orthogonal, coded acoustic waveforms)”); and 
a computing device in communication with the array of different acoustic transducer devices and comprising a processor and a memory (Kruse Fig 4 item 313),
the computing device including an object beamformer unit (Kruse ¶0036 “In some implementations of full synthetic transmit aperture imaging, … The echoes are fed into a delay-and-sum beamformer”)
configured to (i) beamform the object by at least combining at least some of the received acoustic echoes for one or more regions of the object (Kruse ¶0054 “ method 200 includes a process 250 to beamform isolated echo samples for each image point of the set of image points of the target volume, to produce a data set that can be processed to form a beamformed image of the target volume.”)  and (ii) produce one or more beamformed output signals that includes spatial information about the one or more regions of object derived from beamforming the acoustic echoes (Kruse Fig 3 item 250, ¶0054 “a method 200 for spatial and temporal encoding of …The method 200 includes a process 240 to decode the returned (encoded) acoustic waveforms to isolate the i.sup.th transmission on the j.sup.th reception for a set of image points of the target volume”, implies spatial information of target region is included), and
 the computing device including a data processing unit, in data communication with the object beamformer unit, and configured to (i) optimize one or more beamformed output signals (Kruse ¶0121 “an optimization may be performed to fine tune the entire encoding and decoding process. For example, encoding waveforms, encoding amplitudes, and/or encoding delays may be numerically varied by an optimizer to minimize the value of an objection function….”) to determine one or more of a position, an orientation, a geometry, or a set of physical properties (This is intended use of the claimed optimization.  Since there is imaging of target tissue , e.g. Fig 1, position of targets in the volume is determined), and
(ii) produce an image of the object based on a rendition of one or more of the positions, the orientation, the geometry, or the set of physical properties (Kruse Fig 1), relative to the coordinate system of the array of transducer elements, as determined by the data processing unit (Kruse Fig 1 is obtained using transducers in proximity of the target.  The image is therefore inherently relative to the coordinate system of the transducers).
In view of 112 rejection above, Kruse does not expressly teach the beamforming a function of position, orientation, and/or geometry of the array of transducer elements with respect to a model of the object, the model of the object comprising information representative of the object.
Levy in similar field teaches the beamforming as a function of position, orientation, and/or geometry of the array of transducer elements (¶0009, ¶0042, driving beamformer based on skull features.  ”¶0065 “features that are not directly related to the skull (e.g., the ultrasound frequency, the location of a transducer element in spherical coordinates, the size, shape and/or orientation of a transducer element, … may also or alternatively serve as skull features.”), with respect to a model of the object (Levy ¶0009 “A relationship between observed tissue features and the measured aberrations can be determined using, for example, by training the neural network (or other machine learning process) using the training set of images. After training, the acoustic aberrations associated with an image of the tissue of a new patient may be predicted using the trained neural network” the set of training images comprises a model.   ¶0011 discloses physical model also), the model of the object comprising information representative of the object (Levy ¶0048 “The input from the learning model and/or physical model may include various features of the skull and/or other intervening tissue located between the transducer elements 104 and the target, and may also include the aberrations”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify system in Kruse by using prediction and accounting for aberrations in inhomogeneous tissue.  The motivation would be to reduce image degradation caused in inhomogeneous tissues when it is being imaged (Levy ¶0007).
As per claim 2, Kruse in view of Levy further teaches comprising: transmitter and receiver circuitry coupled to the array of transducer elements and configured to (i) produce and/or process transmit acoustic waveforms as digital signals to be transduced and transmitted as the one or more acoustic waveforms by one or more selected transmit transducer elements of the array (Kruse ¶0059 “produce one or more digital waveforms in accordance
with the disclosed spatially and temporally encoded synthetic acoustic transmit aperture
techniques. The waveform generator 311 includes an array of waveform synthesizers and beam controllers, which generate analog electronic signals corresponding to the one or more digital waveforms”), and
(ii) convert the acoustic echoes that are received at one or more selected receive transducer elements of the array into digital signals representative of acoustic return echo waveforms (Kruse ¶0082 “…the ADC outputs of all or a subset of receiver channels may be digitally signaled”).
As per claim 3, Kruse in view of Levy further teaches wherein the object beamformer unit is configured to (i) compute delays and weights based on the geometry of the array of transducer elements and the model of the object (Levy ¶0009 “an acquired training set (or a library) including various features of the tissue (e.g., a skull) and acoustic aberrations (e.g., phase shifts, time delays, intensities, etc”, The summation may be weighted by the amplitude of the measurements per element. ), and (ii) generate digital signals corresponding to the produced one or more beamformed output signals that are derived from beamforming the acoustic echoes according to computed delays and weights (Beamforming based on aberration correction.  Hence the signals are derived according to computed delays and weights.  ¶0045 “The controller 108 may utilize a general-purpose or special-purpose digital data processor”).
As per claim 10,  Kruse in view of Levy further teaches wherein the object beamformer unit is configured to beamform the object coherently for a plurality of regions of the object by coherently object beamforming each region of the plurality of regions of the object model separately (Kruse Fig 3 step 220), and subsequently coherently combining signals, obtained from each region that were coherently object beamformed, in an objective function (Kruse ¶0078 “The image of FIG. 7B is the result of coherent summation over 128 sets of random delay encoding vectors spanning O to 1 wavelength”).
As per claims 12-14, Kruse in view of Levy further teaches wherein the object beamformer unit is configured to use the same set, a fully updated set, or a partially updated set of synthetic aperture echoes to re-beamform the object (Levy ¶0046 “The reflection and transmission signals may also be used as feedback for the phase and amplitude adjustments of the beamformer 106”, implies same or updating based on the images),
wherein the object beamformer unit is configured to generate the model of the object, modify the model of the object, or both generate and modify the model of the object (Levy ¶0009 “an acquired training set (or a library) including various features of the tissue (e.g., a skull) and acoustic aberrations (e.g., phase shifts, time delays, intensities, etc.) resulting from travel of an acoustic beam through the tissue is first created. The tissue features may be obtained”, implies generating.   ¶0053 “such as hyper-parameter optimization or model selection, are utilized in a conventional manner to tune various parameters of the learning process and create an updated inference function to optimize the performance on the training set…”, implies modifying), 
wherein the object beamformer unit is configured to generate information about the geometry of the array of transducer elements, modify information about the geometry of the array of transducer elements, or generate and modify information about the geometry of the array of transducer elements (Levy ¶0010 to ¶0011 as discussed above).
As per claim 15, Kruse in view of Levy further teaches a display unit comprising a display screen and configured to present a visual display of the image of the object on the display screen (Kruse Fig 1, implied),  where the image of the object is rendered in the frame of reference of the array of transducer elements or in an external frame of reference (Kruse Fig 1, reference is the lateral and depth dimension axis), such that the visual display of the image of the object is operable to update and visualize relative movement between the object and the array of transducer elements (this is intended use of determining position of the targets).
As per claim 21,  Kruse in view of Levy further teaches wherein the one or more acoustic waveforms include one or more composite waveforms that comprise two or more individual coded waveforms (Kruse ¶0005 “a set of spatially and temporally encoded acoustic waveforms for transmission”, Fig 6A, 6B, ¶0014).
As per claim 22,  Kruse teaches a method for synthetic aperture acoustic imaging, comprising: 
transmitting and receiving acoustic signals, by transducer elements of an array of transducer elements (Kruse Fig 13, ¶0022, ¶0063), at and from an object by forming a synthetic aperture based on transmitting of transduced acoustic waveforms at the object and receiving returned acoustic echoes from the object (Kruse ¶0098 “multiple transducer segments that forms a synthetic transmit aperture beam from multiple transmitting positions…In some implementations, different transducer elements on the transducer segments can be selected to form the receive array to receive the returned acoustic waveforms corresponding to the transmitted acoustic waveform (formed based on the individual, mutually orthogonal, coded acoustic waveforms)”); 
beamforming the object using echo samples of the received returned acoustic echoes that returned from one or more regions of the object to produce one or more beamformed output signals (Kruse ¶0054 “ method 200 includes a process 250 to beamform isolated echo samples for each image point of the set of image points of the target volume, to produce a data set that can be processed to form a beamformed image of the target volume”),
 wherein the one or more beamformed output signals are functions of one or more inputs for the beamforming (Inputs inherent for beamforming of step 250), 
optimizing the one or more beamformed output signals (Kruse ¶0121 “an optimization may be performed to fine tune the entire encoding and decoding process. For example, encoding waveforms, encoding amplitudes, and/or encoding delays may be numerically varied by an optimizer to minimize the value of an objection function….”) to  determine one or more of a position, an orientation, a geometry, or a set of physical properties of the object (This is intended use of the claimed optimization.  Since there is imaging of target tissue , e.g. Fig 1, position of targets in the volume is determined); and
producing an image of the object based on a rendition of the one or more of the position, the orientation, the geometry, or the set of physical properties of the object (Kruse Fig 1, position is known from image).
Kruse does not expressly teach wherein the one or more inputs for the beamforming includes information representative of the object.
Levy in a similar field teaches wherein the one or more inputs for the beamforming includes information representative of the object (Levy Fig 1A, Levy ¶0046 “The reflection and transmission signals may also be used as feedback for the phase and amplitude adjustments of the beamformer 106”, implies same or updating based on the images).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify system in Kruse by using prediction and accounting for aberrations in inhomogeneous tissue.  The motivation would be to reduce image degradation caused in inhomogeneous tissues when it is being imaged (Levy ¶0007).
As per claim 25,  Kruse in view of Levy further teaches wherein determining the one or more of the position, the orientation, the geometry, or the set of physical properties of the object includes: producing at least one scalar output associated with the one or more beamformed output signals, and processing the at least one scalar output to produce a set of optimized parameters that define the array of transducer elements and/or define the model of the object (Levy ¶0056 optimizing quantity k for measurements. Levy ¶0011 “The information of the transducer elements may include a size, a shape, a location and/or an orientation of each transducer element”).
As per claim 26, Kruse in view of Levy further teaches wherein the set of physical properties of the object include one or more surface properties, one or more volumetric properties, or both of one or more surface properties and one or more volumetric properties of the object (Levy ¶0047 “ are significantly different from those of the soft tissue, the presence of the bone tissue along the beam path may result in significant aberrations”,  implies surface tissue properties  ¶0052 “Acoustic aberrations (which correspond to volumetric changes in the acoustic field, such as a phase shift and/or time delay)”).
As per claim 27,  Kruse in view of Levy further teaches wherein beamforming the object includes computing delays and weights corresponding to one or more regions of the object as a function of at least some of a position, an orientation, and a geometry of the array of transducer elements with respect to the model of the object (Levy ¶0009 “an acquired training set (or a library) including various features of the tissue (e.g., a skull) and acoustic aberrations (e.g., phase shifts, time delays, intensities, etc”, The summation may be weighted by the amplitude of the measurements per element. Beamforming is based on aberration correction.  Hence the signals are derived according to computed delays and weights.  ¶0045 “The controller 108 may utilize a general-purpose or special-purpose digital data processor”).
As per claim 28, it has limitation similar to claim 10, and is rejected for same reasons as above.  
As per claim 30, Kruse in view of Levy further teaches wherein  the one or more beamformed output signals are repeatedly produced from the same set of received echo samples, a partially new set of received echo samples, or a fully new set of received echo samples as a function of optimizing one or more scalar outputs (Levy Fig 1A feedback loop shown, ¶0056  optimizing scalar k for measurements).

Allowable Subject Matter
Claims 23-24, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner does not find any reference anticipating the claims nor find it obvious to modify references to show all limitations as recited.  In addition to the IDS submitted, relevant documents pertinent to the claimed invention has been noted in the PTO 892 attached herein.
	Claims 4-9, 11, 16-20, 29 also do not have nay prior art rejection and would be allowable if rewritten in independent form, and if all pending 112 rejections are overcome.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793